        Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Edward K. Li, in individual and           Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       The Li Family Trust dated March 10,
15     1988;
       Debra Li, in individual and
16     representative capacity as trustee of
       The Li Family Trust dated March 10,
17     1988;
       Jianwei Shou; and Does 1-10,
18               Defendants.
19
20         Plaintiff Scott Johnson complains of Edward K. Li, in individual and
21   representative capacity as trustee of The Li Family Trust dated March 10,
22   1988; Debra Li, in individual and representative capacity as trustee of The Li
23   Family Trust dated March 10, 1988; Jianwei Shou; and Does 1-10
24   (“Defendants”), and alleges as follows:
25
26     PARTIES:
27     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
28   level C-5 quadriplegic. He cannot walk and also has significant manual


                                            1

     Complaint
        Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 2 of 8




 1   dexterity impairments. He uses a wheelchair for mobility and has a specially
 2   equipped van.
 3     2. Defendants Edward K. Li and Debra Li, in individual and representative
 4   capacity as trustee of The Li Family Trust dated March 10, 1988, owned the
 5   real property located at or about 520 S. Murphy Avenue, Sunnyvale,
 6   California, between June 2018 and October 2018.
 7     3. Defendants Edward K. Li and Debra Li, in individual and representative
 8   capacity as trustee of The Li Family Trust dated March 10, 1988, own the real
 9   property located at or about 520 S. Murphy Avenue, Sunnyvale, California,
10   currently.
11     4. Defendant Jianwei Shou owned Family Healthcare Center located at or
12   about 520 S. Murphy Avenue, Sunnyvale, California, between June 2018 and
13   October 2018.
14     5. Defendant Jianwei Shou owns Family Healthcare Center located at or
15   about 520 S. Murphy Avenue, Sunnyvale, California, currently.
16     6. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein,
21   including Does 1 through 10, inclusive, is responsible in some capacity for the
22   events herein alleged, or is a necessary party for obtaining appropriate relief.
23   Plaintiff will seek leave to amend when the true names, capacities,
24   connections, and responsibilities of the Defendants and Does 1 through 10,
25   inclusive, are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
        Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 3 of 8




 1   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 2   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 3     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 4   of action, arising from the same nucleus of operative facts and arising out of
 5   the same transactions, is also brought under California’s Unruh Civil Rights
 6   Act, which act expressly incorporates the Americans with Disabilities Act.
 7     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 8   founded on the fact that the real property which is the subject of this action is
 9   located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to the Family Healthcare Center in June 2018 (twice),
13   September 2018 and October 2018 with the intention to avail himself of its
14   services, motivated in part to determine if the defendants comply with the
15   disability access laws.
16     11. The Family Healthcare Center is a facility open to the public, a place of
17   public accommodation, and a business establishment.
18     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
19   to provide accessible paths of travel leading into Family Healthcare Center in
20   conformance with the ADA Standards as it relates to wheelchair users like the
21   plaintiff.
22     13. On information and belief the defendants currently fail to provide
23   accessible paths of travel leading into Family Healthcare Center.
24     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25   personally encountered these barriers.
26     15. By failing to provide accessible facilities, the defendants denied the
27   plaintiff full and equal access.
28     16. The lack of accessible facilities created difficulty and discomfort for the


                                               3

     Complaint
        Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 4 of 8




 1   Plaintiff.
 2     17. Even though the plaintiff did not confront the following barriers, on
 3   information and belief the defendants currently fail to provide accessible sales
 4   counters and restrooms. Plaintiff seeks to have these barriers removed as they
 5   relate to and impact his disability.
 6     18. The defendants have failed to maintain in working and useable
 7   conditions those features required to provide ready access to persons with
 8   disabilities.
 9     19. The barriers identified above are easily removed without much
10   difficulty or expense. They are the types of barriers identified by the
11   Department of Justice as presumably readily achievable to remove and, in fact,
12   these barriers are readily achievable to remove. Moreover, there are numerous
13   alternative accommodations that could be made to provide a greater level of
14   access if complete removal were not achievable.
15     20. Plaintiff will return to Family Healthcare Center to avail himself of its
16   services and to determine compliance with the disability access laws once it is
17   represented to him that Family Healthcare Center and its facilities are
18   accessible. Plaintiff is currently deterred from doing so because of his
19   knowledge of the existing barriers and his uncertainty about the existence of
20   yet other barriers on the site. If the barriers are not removed, the plaintiff will
21   face unlawful and discriminatory barriers again.
22     21. Given the obvious and blatant nature of the barriers and violations
23   alleged herein, the plaintiff alleges, on information and belief, that there are
24   other violations and barriers on the site that relate to his disability. Plaintiff will
25   amend the complaint, to provide proper notice regarding the scope of this
26   lawsuit, once he conducts a site inspection. However, please be on notice that
27   the plaintiff seeks to have all barriers related to his disability remedied. See
28   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff


                                               4

     Complaint
        Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 5 of 8




 1   encounters one barrier at a site, he can sue to have all barriers that relate to his
 2   disability removed regardless of whether he personally encountered them).
 3
 4   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 5   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 6   Defendants.) (42 U.S.C. section 12101, et seq.)
 7     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint.
10     23. Under the ADA, it is an act of discrimination to fail to ensure that the
11   privileges, advantages, accommodations, facilities, goods and services of any
12   place of public accommodation is offered on a full and equal basis by anyone
13   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14   § 12182(a). Discrimination is defined, inter alia, as follows:
15            a. A failure to make reasonable modifications in policies, practices,
16                or procedures, when such modifications are necessary to afford
17                goods,     services,   facilities,   privileges,    advantages,     or
18                accommodations to individuals with disabilities, unless the
19                accommodation would work a fundamental alteration of those
20                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21            b. A failure to remove architectural barriers where such removal is
22                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                defined by reference to the ADA Standards.
24            c. A failure to make alterations in such a manner that, to the
25                maximum extent feasible, the altered portions of the facility are
26                readily accessible to and usable by individuals with disabilities,
27                including individuals who use wheelchairs or to ensure that, to the
28                maximum extent feasible, the path of travel to the altered area and


                                              5

     Complaint
        Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 6 of 8




 1                the bathrooms, telephones, and drinking fountains serving the
 2                altered area, are readily accessible to and usable by individuals
 3                with disabilities. 42 U.S.C. § 12183(a)(2).
 4     24. When a business provides paths of travel, it must provide accessible
 5   paths of travel.
 6     25. Here, accessible paths of travel have not been provided.
 7     26. When a business provides facilities such as sales or transaction counters,
 8   it must provide accessible sales or transaction counters.
 9     27. On information and belief, accessible sales or transaction counters have
10   not been provided.
11     28. When a business provides facilities such as restrooms, it must provide
12   accessible restrooms.
13     29. On information and belief, accessible restrooms have not been
14   provided.
15     30. The Safe Harbor provisions of the 2010 Standards are not applicable
16   here because the conditions challenged in this lawsuit do not comply with the
17   1991 Standards.
18     31. A public accommodation must maintain in operable working condition
19   those features of its facilities and equipment that are required to be readily
20   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
21     32. Here, the failure to ensure that the accessible facilities were available
22   and ready to be used by the plaintiff is a violation of the law.
23
24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
26   Code § 51-53.)
27     33. Plaintiff repleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                             6

     Complaint
         Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 7 of 8




 1   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 2   that persons with disabilities are entitled to full and equal accommodations,
 3   advantages, facilities, privileges, or services in all business establishment of
 4   every kind whatsoever within the jurisdiction of the State of California. Cal.
 5   Civ. Code §51(b).
 6      34. The Unruh Act provides that a violation of the ADA is a violation of the
 7   Unruh Act. Cal. Civ. Code, § 51(f).
 8      35. Defendants’ acts and omissions, as herein alleged, have violated the
 9   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
10   rights to full and equal use of the accommodations, advantages, facilities,
11   privileges, or services offered.
12      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
13   discomfort or embarrassment for the plaintiff, the defendants are also each
14   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
15   (c).)
16      37. Although the plaintiff was markedly frustrated by facing discriminatory
17   barriers, even manifesting itself with minor and fleeting physical symptoms,
18   the plaintiff does not value this very modest physical personal injury greater
19   than the amount of the statutory damages.
20
21             PRAYER:
22             Wherefore, Plaintiff prays that this Court award damages and provide
23   relief as follows:
24           1. For injunctive relief, compelling Defendants to comply with the
25   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
26   plaintiff is not invoking section 55 of the California Civil Code and is not
27   seeking injunctive relief under the Disabled Persons Act at all.
28


                                              7

     Complaint
        Case 5:19-cv-08075-NC Document 1 Filed 12/11/19 Page 8 of 8




 1      2. Damages under the Unruh Civil Rights Act, which provides for actual
 2   damages and a statutory minimum of $4,000 for each offense.
 3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
 6   Dated: December 5, 2019         CENTER FOR DISABILITY ACCESS
 7
                                     By:
 8
 9
                                     ____________________________________
                                            Amanda Seabock, Esq.
10                                          Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
